TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-11-00022-CR


Anthony Germaine Nelson, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT

NO. 65589, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant Anthony Germaine Nelson was placed on deferred adjudication community
supervision after he pleaded guilty to aggravated assault with a deadly weapon.  See Tex. Penal Code
Ann. § 22.02 (2011).  Five months later, the trial court granted the State's motion to adjudicate after
finding that appellant had violated the conditions of supervision.  The court adjudged appellant guilty
and imposed a sentence of eight years' imprisonment.
Appellant's court-appointed attorney has filed a motion to withdraw supported by a
brief concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio,
488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant received a copy of counsel's
brief and was advised of his right to examine the appellate record and to file a pro se brief.  See
Anders, 386 U.S. at 744.  No pro se brief has been filed.
We have reviewed the record and find no reversible error.  See Garner v. State,
300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005).  We agree with counsel that the appeal is frivolous.  Counsel's motion to withdraw
is granted.
The judgment of conviction is affirmed.


				__________________________________________
				J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Affirmed
Filed:   August 23, 2011
Do Not Publish